ET :

CONVENTION MINIERE

La République du Zaïre, ici représentée par Messieurs le
Vice-Premier Ministre, Ministre des Mines, le Ministre du
Plan et de la Reconstruction Nationale et le Ministre des
Finances, ci-après dénommée "ETAT",

d'une part;

ANVIL MINING NL, A.C.N. 060 478 962, société de” droit
Australien, dont le siège social est au n° 3/9 Colin Street,
West Perth, Western Australia, 6005, agissant
personnellement et en tant que actionnaire futur de ANVIL
MINING Zaire S.A.R.L., société à constituer, représentée par
son Directeur Général, Monsjgur William Stuart Turner, ci-
après dénommée "ANVIL",

d'autre part;
ATTENDU QUE :

_- le Projet à réaliser par ANVIL tel que décrit à
l'Article 3 ci-après s'inscrit parfaitement dans le
cadre de la politique du Zaïre tendant à promouvoir la
mise en valeur des ressources minérales du pays, la
formation de la main-d'oeuvre nationale, Le transfert
de technologie et l'élévation du niveau de vie de Ja
population ;

- la réalisation du Projet requiert un investissement
important, estimé de vingt (20) à quarante (40)
millions de Dollars Américains et nécessite l'obtention
de financements étrangers d’un montant substantiel pour

. développer le présent Projet;

_ le financement extérieur du Projet par emprunts, compte
tenu des risques que le Projet comporte, ne pourra être
obtenu que si le Projet génère pendant la période
d'investissement un auto-financement conséquent et
pendant la période d'exploitation une marge suffisante
pour assurer, de façon opportune le service de la
dette;

- le plein succès du Projet nécessite la stabilité, pour
une très longue période,. des conditions juridiques,
fiscales et économiques dans lesquelles ANVIL et sa
filiale zaïroise auront à opérer;

11

CS

Page 2

- le Projet assurera le développement de l'activité
économique et de l'emploi dans la Région du Shaba et
procurera au Zaïre d'importantes: recettes
d'exportation.

- Pour toutes ces raisons, il est convenu de faire
bénéficier à ANVIL et ANVIL MINING ZAÏRE, S.A.R.L.,
d'un régime incitatif particulier, leur permettant
d'assurer une exploitation rentable suivant les
critères généralement admis dans les opérations
minières de ce type et de pouvoir ainsi remplir la
totalité de ses obligations.

EN APPLICATION DU TITRE III, Articles 38 à 43, de l'Ordonnance-
Loi n° 81-013 du 02 avril 1981, portant Législation Générale sur
les Mines et les Hydrocarbures et des Articles 114 à 127 du
Règlement Minier. æ

IL EST CONVENU DE CE QUI SUIT :

TITRE I : DEFINITIONS

Aux fins de la présente Convention, les termes et expressions
suivants seront définis et interprétés comme suit :

Article 1 :

a)  ANVIL,
ANVIL MINING NL : une société de droit australien.

b) AMZ,
ANVIL MINING ZAIRE S.A.R.L. : une société de droit
zaïrois créée par ANVIL MINING NL en vue de réaliser le
Projet DIKULUSHI-KAPULO.

C) SOCIETE AFFILIEE :

toute Société ou entité qui contrôle ou est contrôlée par
ANVIL, directement ou indirectement, ou toute Société qui
contrôle ou est contrôlée, directement ou indirectement, par
une Société ou une entité qui contrôle elle-même ANVIL,
étant bien entendu qu'un tel contrôle signifie la détention
directe ou indirecte, par une Société ou toute autre entité,
de plus de cinquante pourcent (50%) des droits de vote à
l’Assemblée Générale d'une autre Société ou entité.

d) ZONES EXCLUSIVES DES RECHERCHES.
les Zones Exclusives des Recherches définies à l'Article 5

et décrites à l'Annexe B.

e) CONVENTION :
la présente Convention Minière ainsi que toutes ses annexes

qui en font intégrante.

£}

g)

»}

i)

Kk}

1)

m)

rage =

MINE, USINE :

tous gisements de substances minérales exploités à ciel
ouvert ou en souterrain, et/ou toute usine de traitement
nécessaire pour Ja transformation du minerai en Produit
Marchand. Aux fins de la présente Convention, une mine et/ou
une usine sera considérée, sous réserve de l'accord du
Ministère des Mines, comme distincte d’une autre mine et/ou
usine, et de ce fait comme nouvelle dès lors qu'elle
concerne des gisements, des procédés et des moyens de
traitement nettement individualisés et que leur éloignement
ou leurs conditions d'exploitation nécessitent la création
d'installations minières ou de traitement nettement
séparées.

DATE DE DEBUT D'EXPLOITATION :

pour toute nouvelle mine et/ou usine de traitement, la date
d'exportation du premier 1ot de Produit Marchand produit par
cette mine et/ou installatiof®te traitement, exception faite
des échantillons envoyés à l'étranger pour analyses et
essais.

FOURNISSEUR, CONTRACTANT, SOUS-TRAITANT, PRESTATAIRE :
toute personne morale ou physique fournissant des matériel:
et fournitures ou effectuant des travaux et/ou prestation:
de services nécessaires à la réalisation du Projet, e
contrepartie d’une rémunération.

PRODUIT MARCHAND :

signifie tout produit élaboré, à partir du minerai extrai
dans les usines de traitement sous - une for:
commercialisable sur les marchés internationaux.

LOI MINIERE : - 2
1'Ordonnance-Loi N°? -81-013 du 2. avril 1981 porta
Législation Générale sur les Mines et les Hydrocarbure
telle que modifiée à ce jour, ainsi que L’Ordonnance N° €
416 du 23 septembre 1967 portant le Règlement Minier, !t
que modifié à ce jour.

PARTIE OÙ PARTIES :

l'ETAT, ANVIL, AMZ, ainsi que toute autre entité à qui
droits et obligations découlant de la présente Convent
ont été transférés.

EXPLOITATION :

les activités de prospection, d'exploration
d'exploitation dans les Zones Exclusives des Recher
concédées à AMZ pendant toute la durée de la prés
Convention.

PROJET :
le Projet DIKULUSHI-

TS JR RRmRmmi,

Page 4

n) ETAT :
la République du Zaïre ainsi que toutes ses subdivisions

administratives.

o} DUREE :
la durée de la présente Convention est de vingt (20} années

à compter de l'entrée en vigueur de la Convention, y compris
les prorogations convenues de commun accord par les Parties,

TITRE II : OBJET DE LA CONVENTION

Article 2 : OBJET

La présente Convention à pour objet l'octroi par l'Etat à
AMZ, conformément aux dispositions de la Loi Minière, des
droits miniers se rapportant aux Zones Exclusives des
Recherches, définies à l'article 5 et d'un régime incitatif
particulier pour la réalisation du Projet.

Article 3 : DESCRIPTION DU PROJET

Le Projet DIKULUSHI-KAPULO initié par ANVIL vise à assure)
le développement de l'exploitation des gisements de:
substances minérales concessibles de DIKULUSHI-KAPULO dan:
la Région du Shäaba, au Zaïre. J1 est décrit à l'Annexe À d'

la présente Convention.

ANVIL assure que :
a. L'ensemble du Projet demandera un effot
d'investissement total estimé de vingt (20) à quarant
(40) millions de Dollars Américains.

La mine sera en production trois (3} ans après la da

b.
d'approbation de la présente Convention.
CR A cette date, l'effectif employé sera de cinq ce
(500) salariés environ.
d. La production estimée sera de vingt mille (20.0€
substances connexes par :

tonnes de cuivre et
générant ainsi aux cours actuels, environ soixante (!

millions de Dollars Américains de recet
d'exportation.
31 est entendu que les estimations susmentionnées s

susceptibles de varier en fonction des étu
complémentaires devant être entreprises par AN

conformément à l'Annexe A.

4

y
_
Page 5

Article 4 :

a) Création de ANVIL MINING ZAIRE

Pour l'exercice des droits et obligations qui découlent de
la présente Convention, ANVIL crée dans les six (6) mois à
compter de la date d’approbation de la présente Convention
une société zaïroise à responsabilité limitée. Cette société
prendra la dénomination de ANVIL MINING ZAIRE S.A.R.L.
("AMZ"}) et aura son siège social au Zaïre.

b) Loi N° 77-027 Portant Mesures Générales de Rétrocession
des Biens Zaïrianisés ou Radicalisés

Il est expressément Sven Ar les Parties que la loi N° 77-
027 du 19 novembre 1977 ne appliquera pas à AMZ S.A.R.L.,
ni à aucun de ses ayants droit ou cessionnaires.

TITRE IV : DROITS MINIERS
Article 5 : DROITS DE RECHERCHE |

a) L'Etat octroie à AMZ, conformément aux stipulations de
la Loi Minière et du Règlement Minier, trois (3) Zones
Exclusives des Recherches décrites à l'Annexe B de lé
présente Convention et conformément à la carte y annexée,
pour toutes les substances minérales concessibles à
l'exception des minérais reservés à la date de la signature
de la présente Convention. Les Zones Exclusives der
Recherches seront octroyées à AMZ, société en voie de
formation, immédiatement après la signature de la présente
Convention.

b) L'Etat garantit que AMZ est seul titulaire des Zone:
Exclusives des Recherches qui ont une validité de cinq (5
années, renouvelable deux fois pour la même durée sous le:
mêmes termes et conditions, à compter de la date d'entrée e1
vigueur de la présente Convention.

c) L'Etat garantit que lesdits droits miniers ne son
grevés d’aucune charge, obligation ou servitude au profi
des tiers et ne font l'objet d'aucune procédure judiciaire
demande ou instance, ou menace de procédure, demande ©
instance susceptible de mettre en cause les droits minier
de AMZ portant sur les Zones Exclusives des Recherches.

\

Article 6 : DROITS D'EXPLOITATION

Page 6

Poux chaque découverte d'un gisement que AMZ considère
l'Etat

a)

commercialement et économiquement exploitable,
octroiera à AMZ Jles droits d'exploitation dans les
conditions visées à l'Article 40 (b) de la Loi Minière et de l

l'Article 127 du Règlement Minier.

b) Sous réserve de l'approbation de l'Etat, qui ne pourrait
être refusée sans motif valable, tout gisement pourra être
amodié à toute société constituée par AMZ ou par ses
actionnaires.

c) Dans le cas où AMZ déciderait de mettre en exploitation
une nouvelle mine et/ou une nouvelle usine dans les Zones
Exclusives des Recherches, les avantages conférés par la
présente Convention seront applicables à cette nouvelle mine

et/ou à cette uvelle usitæ pour une durée de cinq ans,
fois pour la même durée sous les mêmes

ns, à compter de la notification à L'Etat
par AMZ de Ja décision de mettre en exploitation ladite!
nouvelle mine ou ladite nouvelle usine.

d) L'Etat garantit à AMZ le libre accès et le libre usage
des terres qui, de l'avis de AMZ, sont nécessaires à li

réalisation du Projet.

TITRE V : REGIME FISCAL ET DOUANIER

W
LT
%

Y

Article 8 :

dl Article 7 : REGIME STABILISE

L'Etat accorde un régime fiscal et douanier stabilisé
défini aux Articles 8 à 17 ci-dessous. .

|
Sous réserve des dispositions particulières et d
exonérations prévues aux Articles 8 à 17 ci-dessous, lL

définitions, assiettes et taux des taxes, impôts et droi:
de douane sont ceux en vigueur à la date de la signature

1a Convention.

EXONÉRATIONS FISCALES

L'Etat accorde à AMZ, pour toute la durée de la prése
Convention, l'exonération totale et complète de tous impôt
taxes, droits, contributions et prélèvements de quel!
nature que ce soit, directs ou indirects, fiscaux
parafiscaux, nationaux, régionaux ou locaux, dûs à l'Et
aux entités administratives décentralisées, aux organis;
professionnels ou paraétatiques, existants ou à venir, et
particulier des contributions cédulaires sur les reve
locatifs, mobilières et professionnelles, des contributi
réelles, de axe sur les produits pétroliers!

l'énergie ntributions sur le chiffre d’affaires,

egistrement, des timbres, de la contribu:
|

V8 F

Page 7

exceptionnelle sur les rému: des expatriés sans que
ces énumérations puissent * FE considérées comme
limitatives, à l'exception dés impôts et taxes
spécifiquement définis aux articles 9 à 17 ci-après.

La présente exonération s'étend également aux activités
sociales de AMZ particulièrement au logement et à tous les
immeubles de la société, aux équipements et aux
établissements sanitaires et éducatifs, aux centres de
formation professionnelle et technique, ainsi qu'aux
activités culturelles et de loisir du personnel,
Fournisseurs, Contractants, Sous-traitants et Prestataires
de AMZ.

Article 9 : CONTRIBUTIONS SUR LES REVENUS PROFESSIONNELS

a) La Contribution sur les Revenus Professionnels (prévue
par l'Ordonnance-Loi n° 69-009 du 10 février 1969 telle
‘que modifiée à ce jour) Sera assise sur le bénéfice net
imposable défini aux articles 19 et 20 ci-après.

b) AMZ sera totalement exempté de la Contribution sur les
Revenus Professionnels susvisée dès la date de l’entrée
en vigueur de cette Convention jusqu’à la fin de la

{ cinquième année suivant la Date de Début d'Exploitation
de chäque mine et/ou usine.

c) De la sixième année à la fin de la dixième année, la
Contribution sur les Revenus Professionnels susvisée
sera payable au taux du quart du ta al applicable
à la date de la signature de la Convention, soit douze
pourcent et demi (12,5%).

d) De la onzième année à la fin de la quinzième année, la
: Contribution sur les Revenus Professionnels susvisée
sera payable au taux de la moitié du taux normal
applicable à la date de la signature de la Convention,
soit vingt-cinq pourcent (25%).

e) De la seizième année à l'expiration de la présente
Convention, le montant payable sera au taux normal
applicable à la date de la signature de la Convention,
soit cinquante pourcent (50%).

£) Le bénéfice net imposable accepté pour chaque exercice
fiscal sera celui déclaré à l'administration des
contributions par le Conseil d'Administration de AMZ
conformément aux dispositions du Code des
Contributions.

Article 10 : CONTRIBUTIONS

a)

b}

c)

REMUNERATIONS DES EXP

AMZ sera totalement exempté de la Contribution
Exceptionnelle sur les Rémunérations des Expatriés
(prévue par l’Ordonnance-Loi n° 69-007 du 10 février
1969 telle que modifiée à ce jour) dès la date de
l'entrée en vigueur de cette Convention jusqu'à la fin
de la cinquième année suivant la Date de Début
d'Exploitation de chaque mine et/ou usine.

De la sixième année à la fin de La dixième année, AMZ
Sera assujetti à la Contribution Exceptionnelle sur les
Rémunérations des Expatriés au taux de neuf pourcent
(9%) du taux applicable à la date de la signature de la
Convention.

De la onzième année ##l'expiration de la présente
Convention, le taux sera de quinze pourcent (15%) du
taux applicable à la date de la signature de la
Convention.

11 : CONTRIBUTIONS SUR LE CHIFFRE D'AFFAIRES

b)

ce)

d}

AMZ sera totalement exempté de la Contribution sur le
Chiffre d'Affaires ‘à l'intérieur (prévue par.
1'Ordonnance-Loi n° 69-058 du 5 décembre 1969 telle que
modifiée à ce jour) sur les achats, les travaux
immobiliers et les prestations de service rendus par
les tiers résidents et directement liés à la présente
Convention dès l'entrée en vigueur de cette Convention
jusqu’à la fin de la cinquième année suivant la Date de
Début d'Exploitation de chaque mine et/ou usine.

De la sixième année à la fin de la dixième année, AMZ
sera assujetti à cette Contribution au taux égal au
tiers du taux normal applicable à la date de ja
signature de la Convention, soit quatre virgule trois
pourcent (4,3%).

De la onzième année à la fin de la quinzième année, AMZ
sera assujetti à cette Contribution au taux égal à la
moitié du taux normal applicable à la date de la
signature de la Convention, soit six virgule cinq
pourcent (6,5%).

De la seizième année à. l'expiration de la présente
Convention, le montant payable sera de deux tiers du

taux normal applicable à la date de la signature de 1e
Convention, soit huit virgule six pourcent (8,6%).

2 Fr
5
Page 9

Article 12 : TAXE SUR LES PRODUITS PETROLIERS

L'exonération de la taxe sur les produits pétroliers sera
limitée à ceux utilisés pour toutes les activités
d'exploration et d’exploitation.

Article 13 : REGIME DOUANIER

a) Pendant toute la Durée de la présente Convention, AMZ
sera totalement exonéré de tous droits, taxes et
prélèvements, directs ou indirects, fiscaux ou
parafiscaux, de quelque nature que ce soit, présents ou
futurs, effectués par l'Administration des Douanes,
pour :

_ l'importation au Zaïre par AMZ et ANVIL de tous
équipements, matériaux, matériels, machines et
appareillage, véhicules automobiles, pièces de
rechange, outill équipement et matériel de
télécommunication, informatique et bureautique,
matières consommables de toute nature et plus
généralement tous biens de consommation
nécessaires à l'’Exploitation, sans que cette
énumération puisse - être considérée comme
limitative ; : :

- l'exportation par AMZ des Produits Marchands ou
autres produits résultant de l’Exploitation.

b) L'application des dispositions prévues au paragraphe
précédent est subordonnée à l'agrément par les
Ministères du Plan et de la Reconstruction Nationale et
des Finances, après avis de la Commission des
Investissements, de la liste du matériel, des
équipements, d'outillages et des fournitures dont la
présentation devra leur être faite trimestriellement
avant toute importation.

En l'absence d’agréation dans les trente (30) jours du
dépôt de la liste, par les Ministères sus-évoqués,
l'OFIDA est autorisé d‘appliquer les exonérations y
afférentes.

Les exonérations énoncées ci-haut ne sont accordées
pour les biens d'équipements, matériels, outillages et
fournitures importés que s'ils ne sont fabriqués au
Zaïre et ne sont disponibles à des conditions
compétitives en matière de prix, qualité, garantie et
dates de livraison.

c) AMZ sera totalement exempté, pendant toute la Durée de
la présente Convention, de toute Contribution sur le
Chiffre d'Affaires à l'importation et à l'exportatior
{prévue aux titres II et IV de l'Ordonnance-Loi n° 69-
058 d: écembre 1969 telle que modifiée à ce jour).

° L

Article 14 : IMPORTATION ET EXPORTATION TEMPORAIRES

a) Les machines, matériels et équipements et accessoires
de toute nature réexportables, introduits par AMZ,
ANVIL, ou ses Fournisseurs, Contractants, Sous-
traitants ou Prestataires en vue de l’Exploitation
seront admis au bénéfice de l'admission temporaire en

franchise douanière, à l'importation et à
l'exportation, avec dispense de toute caution ou
garantie.

b) En cas de revente au Zaïre, pour des usages ne
concernant pas le Projet, des articles importés en
franchise douanière, en vertu de l'alinéa a) ci-dessus,
AMZ sera redevable des droits sur lesdits articles, sur
base d’une valeur d'usage calculée pour tenir compte de
la dépréciation de ces articles au moment de leur
revente. É

c) l'exportation par AMZ des échantillons aux fins
d'analyse ou essais de traitement et leur réimportation
éventuelle après ces analyses ou essais avec dispense
de toute caution ou garantie."

Article 15 : PROCEDURES SPECIALES DE DEDOUANEMENT

L'Etat s'engage à faire le nécessaire de manière que
l'importation de tous les biens descrits à l'Article 13 a)
soit expéditive pour que la livraison dans les sites
d'Exploitation se fasse dans les meilleurs délais, et plus
particulièrement :

_ AMZ aura le droit de demander et obtiendra des licences
globales d’importation,

_ l'Administration des Douanes autorisera AMZ, ses
Fournisseurs, Contractants, Sous-traitants, ou
Prestataires à utiliser une procédure d'’urgence
permettant l'enlèvement immédiat des matériels et
marchandises, sous réserve de la régularisation des
documents appropriés dans le délai prévu,

- les procédures devront être établies afin de permettre
que le dédouanement soit effectué à l'arrivée des
matériels et marchandises sur le site du Projet.

Article 16 : TAXES REMUNERATOIRES DE SERVICES

Par dérogation aux Articles 8 à 13 ci-dessus, les taxes
rémunératoires perçues par l'OFIDA, y compris la taxe
administrative sur les importations prévue par l'Ordonnance-
Loi n° 88-030 du 15 juillet 1988 et la taxe au bénéfice de

ï mément à l'Ordonnance-Loi n° 80-256 du 2
seront perçues aux taux en vigueur à la date

424 +

2

Page 11

de la signature de la présén : : ont payées
dans les trente (30) jours SM laquelle
lesdites taxes sont exigibles et pä :

Article 17 : EXTENSION DU REGIME FISCAL ET DOU?

a} Le bénéfice des avantages et exonérations prévus par le
présent titre V est étendu, mutatis mutandis, à toute
personne physique ou morale participant à la
réalisation et à l'exploitation du Projet, et
uniquement pour ses activités et prestations concernant
ce Projet, à savoir, et sans que cette énumération
puisse être considérée comme limitative, ses
Fournisseurs, Contractants, Sous-traitants et
Prestataires de services, ses actionnaires, son ou ses
gestionnaires, ses mandataires sociaux et ses agents
salariés expatriés, ses bailleurs de fonds, ses
sociétés affiliées ou gélles de ses actionnaires.

b) En outre, les mandataires sociaux et les agents
expatriés de AMZ et ses Fournisseurs, Contractants et
Sous-traitants et Prestataires bénéficieront, le cas
échéant, et dans les mêmes conditions, de la franchise
douanière et des exonérations fiscales prévues par le
présent titre V, pour leurs avoirs et revenus, leurs
effets personnels, véhicules automobiles, objets
meublants et appareils électroménagers.

c) Les dividendes distribuées aux actionnaires de AMZ,
leur part du produit de la liquidation de AMZ, les
intérêts, produits et charges des emprunts contractés
par AMZ et les redevances payées par AMZ, sont exonérés
de toutes Contributions. 11 en est de même des jetons
de présence, tantièmes, honoraires et autres
rémunérations attribués aux membres non-résidents du
Conseil d’Administration qui sont exonérés de toutes
Contributions.

d) La cession des actions de AMZ entre actionnaire:
résidents ou non résidents sera exonérée de toute:
Contributions.

e) Il est précisé que les exonérations visées par 1
présent Titre V de la présente Convention son
accordéés sans préjudice des autres exonérations don
peuvent bénéficier les actionnaires de AMZ à titr
individuel et qu’en conséquence, leur expiration par ]
jeu de la présente Convention n'affectera nullement ce
autres exonérations.

24 2

Page 12

TITRE VI : COMPTABILITE

Article 18 : TENUE DE LA COMPTABILITE

a)

b)

Article ‘19

Les livres de comptes et les états financiers de AMZ
seront tenus et établis selon les dispositions du Plan
Comptable Général Zaïrois prévue par l'Ordonnance-Loi
nf 76-150 du 16 juillet 1976 telle que modifiée à ce
jour. Ils devront également prendre en compte et
respecter les règles et procédures généralement admises
dans l’industrie minière internationale.

Les livres des comptes seront tenus et les états
financiers de AMZ établis en Dollars Américains.
Lesdits états seront convertis en Nouveaux Zaires à la
clôture des écritures aux fins de publication,
d'enregistrement ou d'établissement des déclarations au
Zaïre, en utilisant Le Æ#aux officiel du Nouveau Zaïre
le dernier jour ouvrable de l'exercice concerné.

: DETERMINATION DU BENEFICE NET IMPOSABLE

a)

b)

Les bénéfices nets imposables seront établis, suivant
les principes comptables généralement admis dans
l’industrie minière internationale.

Il est entendu que les éléments suivants seront déduits
du bénéfice brut d'exploitation pour obtenir les
bénéfices nets imposables :

1) les frais financiers des emprunts et de toute
facilité de crédit, et les intérêts et autres
frais en rapport avec les fonds d'actionnaires mis
à la disposition de AMZ,

2) les redevances de location et les honoraires de
gestion, assurance et coûts de commercialisation,

3) les taxes et impôts conformément au Code des
Contributions,

4) la dotation aux amortissements des immobilisa-
tions corporelles et incorporelles. AM2
déterminera la période d'amortissement des
investissements de capital faits dans le cadre du
Projet,

5) les provisions régulièrement constituées, en
particulier pour renouvellement du matériel et de

l'outillage, pour risques de change et pour
risques divers,

22 2
LP
6) les frais de fonctiè

: ec É les
appointements, les coûts Lie à : ices et
consommables, les frais ÉE: et

d'évaluation.

7) la provision pour reconstitution de gisement égale
à quinze pourcent (15%) du montant brut des
ventes, sans qu’elle puisse excéder cinquante
pourcent (50%) du bénéfice net comptable.

Article 20 : REPORTS DEFICITAIRES

En cas d’exercice déficitaire par AMZ, les amortissements
prévus à l'alinéa b) 4) de l’article 19 ci-dessus, et le
solde restant des pertes de l'exercice seront reportés
conformément aux dispositions du Code des Contributions.

Article 21 : VERIFICATIONS ee

a) L'Etat, après en avoir préalablement informé AMZ par
écrit, aura accès aux fins d'examen et de vérification
aux registres et livres de comptes et états financiers
du siège social de AMZ conformément à la loi. Pour un
exercice fiscal donné, ces examens et vérifications
devront avoir lieu dans un délai de dix (10) années
suivant la fin de cet exercice fiscal.

b} L'Etat notifiera, dans un délai de soixante (60) jours
suivant la fin de ces examens ou vérifications, par
écrit, à AMZ ses observations pour toutes les
contradictions ou erreurs relevées pendant ces examens
ou vérifications.

AMZ devra, dans les soixante (60) jours apporter des
explications et/ou effectuer les écritures de
redressement en conséquence.

c) Le défaut par l'Etat d'avoir effectué les examens et
vérifications prévus à l'alinéa a) ci-dessus ou d'avoir
fait la notification prévue à l'alinéa b) ci-dessus,
dans les délais qui y sont prévus, signifiera qu'il
n'entend pas exercer ce droit d'examen et de
vérification et qu’il n'émet aucune objection,
contestation ou réclamation, relativement à l'exercice
considéré.

Article 22 : AUDIT ANNUEL
AMZ fera effectuer un audit annuel de ses comptes par une
fixme comptable internationale dans les formes et suivant

les usages internationaux généralement admis pour les
sociétés minières

k et 1 1} Le
_?

Page 1

AMZ adressera chaque an ses commentaires €
observations éventuels le rapport d'audit aux autorité
zaïroises compétentes, dans un délai de trois (3) mois aprè
la réception dudit rapport.

TITRE VII - COMMERCIALISATION ET EXPORTATION

Article 23 : ECHANTILLONS

AMZ pourra, sous réserve de faire en temps utile Je:
déclarations préalables au Ministère des Mines, exporte:
librement des échantillons de produits finis et de:
échantillons de minerai ou de produits semi-finis aux fin:

d’analyse et d’études métallurgiques, l'Etat accordant ici
l'autorisation.

Elle pourra également reimpggter librement les produits ov
résidus provenant de ces échantillons après analyse et/ovr
traitement.

Article 24 : COMMERCIALISATION

AMZ pourra exporter librement la totalité de ses Produits
Marchands. Il est ici spécifié qu'elle a toutes
autorisations et dérogations pour commercialiser directement
elle-même, librement, la totalité de ses Produits Marchands
sur les marchés internationaux de son choix, dans les termes
et conditions généralement en vigueur sur ces marchés.

En vue de permettre à AMZ de bénéficier au mieux des délais
avantageux de règlement généralement pratiqués sur ces
marchés internationaux, l'Etat s’engage à accorder à AMZ les
facilités et dérogations éventuelles en matière de licence
et d'autorisation d'exportation, de domiciliation des
exportations et du transport de ces Produits Marchands,
permettant d'accélérer au maximum l'’achéminement des
Produits Marchands jusqu’à leur point de livraison. Les
modalités pratiques devront prendre en compte les
dispositions relatives au contrôle de change prévues at
titre VIII ci-après et être approuvées par la Banque dt
Zaïre étant entendu que ces approbations ne pourront être
refusées sans motifs valables. Les prix et conditions fixés
pour la vente des Produits Marchands ne pourront étre moin:

avantageux que ceux en vigueur sur les marché:
internationaux.

1}

r
ce _T

Article 25

TITRE VIII - REGI

: ACCORD DE LA BANQUE DU ZAIRE

a)

b)

Les dispositions relatives au régime financier et des
changes sont établies sous réserve de l'accord de la
Banque du Zaïre et n’entreront en vigueur qu'après la
notification de cet accord.

Sous réserve des dispositions de la Convention, l'Etat
garantit, pendant la Durée de la Convention, à AMZ, à
ses Sociétés Affiliées et sous-traitants:

b.1)

b.2)

b.3)

b.4)

la libre conversion et le libre transfert des
fonds destinés au règlement de toutes dettes,
principal et intérêts, en devise à des
fournisseurs et des créanciers non Zaïrois au
regard des disposigions en vigueur en la matière;

la libre conversion et le libre transfert des
bénéfices nets à distribuer aux actionnaires non
Zaïrois et de toutes sommes affectées à
l'amortissement de prêts obtenus auprès
d'institutions non Zaïroises et de Sociétés
Affiliées de ANVIL ou de AMZ, sous réserve du
paiement de toutes les taxes et de tous les impôts
au Zaïre qui-ont été convenus à la Convention ;

la libre conversion et le libre transfert des
bénéfices et des fonds provenant de la liquidation
d'actifs, après le paiement de toutes les taxes et
de tous les impôts au Zaïre qui ont été convenus
à la Convention ;

la libre conversion et le libre transfert des
bénéfices, dividendes et du capital en provenance
de l'exploitation devant être rapatriés à des
entités non Zaïroises au regard des dispositions
réglementaires en vigueur.

la libre conversion et le libre transfert, exempts
de toutes taxes, retenues, honoraires ou autres
perceptions sauf tel que prévu à la Convention, du
capital et des intérêts nécessaires au
remboursement de toute dette du Projet ;

la libre conversion et le libre transfert au Zaïre
de fonds provenant d’un autre pays pour le:
investissements requis dans le cadre du Projet ot
nécessaires au Projet tels qu'envisagés par li
Convention et

AC +
7?
c)

a)

runs

b.-7) la convertibilité complète de toute somme
nécessaire au Projet, soit de la monnaie Zaïroise
au Dollar Américain ou en toute autre devise
convertible acceptable à AMZ, où vice et versa, au
taux de change du marché réservé aux sociétés

minières ou commerciales au Zaïre.

AMZ devra toutefois,

c.1)} au cours de la période de recherche, maintenir au
Zaïre les fonds nécessaires pour faire face aux
obligations financières locales et effectuer tous
les paiements requis conformément à la Convention

et

c.2)} durant la période d'exploitation, maintenir au
Zaïre les fonds nécessaires pour faire face aux
obligations financièré# locales, y compris le fond
de roulement, et pour effectuer le paiement de
toutes les sommes dues au Zaïre tel que prévu au

budget.

L'Etat garantit Ja libre conversion et le jiibre
transfert à l'extérieur du Zaïre de l'épargne du
personnel expatrié de AMZ, de ses Sociétés Affiliées et
de ses sous-traitants, qui a été faite sur leur salaire
ou résultant de la liquidation d’investissements au
Zaïre ou de la vente d'effets personnels au Zaïre
conformément à la règlementation en vigueur. L'Etat
autorise le personnel expatrié résidant au Zaïre à |
ouvrir des comptes en devises au Zaïre ou l'extérieur.

Article 26 : MONNAIES DES VENTES

Conformément aux dispositions de l'Article 24 ci-déssus, les,

Produits Marchands de AMZ seront

vendus en devises

étrangères et AMZ conservera la libre disposition du produit
de ses ventes conformément à la règlementation en vigueur en)

la matière.

Article 21 : COMPTES L'ETRANGER

a)

|

AMZ est autorisée à ouvrir, détenir et opérer :
l'étranger, un ou plusieurs comptes en devises auprèl
d’une où plusieurs banques de réputation international
choisies par elle et agréées par la Banque du Zaïre.

/ 57) % |

|
Page 17

b) Ce compte sera alimenté par :
- les versements faits par les actionnaires de AMZ,

_ les tirages faits par AMZ sur les emprunts qui lui
sont consentis par ses bailleurs de fonds,

_- le produit de ses ventes, conformément à l'article
24 ci-dessus,

- les produits des autres cessions et opérations
commerciales ou financières éventuelles.

c) Sur ces comptes seront prélevés les montants
nécessaires :

1. au paiement des fournitures et contrats pour ia
construction et lemginvestissements du Projet,

2. au paiement des salaires et rémunérations dûs en
devises étrangères,

3. au paiement des achats de biens, fournitures et
services nécessaires au fonctionnement normal de
l'entreprise,

4. à la couverture des dépenses de fonctionnement au
Zaïre,

5. au service de la dette,

6. au paiement des honoraires de gestion, l'’assurance
et de redevances, °

7. au paiement des dividendes,

8. à la constitution de toute réserve nécessaire pour
couvrir des dépenses et risques futurs,

? 9. au paiement du boni de liquidation en faveur des
actionnaires.

TITRE IX : PERSONNEL
Article 28 : PERSONNEL

Sous réserve de l'application des dispositions du Code du
Travail institué par l’Ordonnance-Loi n° 67-310 du 9 août
1967 telle que modifiée à ce jour, AMZ sera libre de
sélectionner, d'engager, d'employer et de licencier son
personnel, isuivan règles propres. <e

PTT put MR ER CUT

Page 18

Tel vrtar autorise AMZ à employer, soit comme ses propres
F salariés, soit délégués par ses actionnaires ou
gestionnaires, du personnel expatrié pour occuper les postes
nécessitant une haute qualification ou une expérience
professionnelle particulière.

Lf

74

Article 29 : FORMATION ET GESTION PREVISIONNELLE

AMZ s'engage à pratiquer une ‘politique de transfert de
technologie sous réserve des dispositions normales de
confidentialité. Ce transfert et cette formation seraient
effectués, en ce qui concerne l'extraction et le traitement
des minerais, aussi bien sur le site du Projet qu’au niveau
des opérations minières en Australie dans certaines
circonstances.

En plus du transfert de technologie, qui est en fait
seulement la première étapæ il y aurait également un
transfert de techniques d'opération, surtout dans les
domaines d'extraction et traitement. Le transfert de
techniques modernes de gestion serait aussi un objectif
prioritaire pour le personnel de gestion et de surveillance.

AMZ s'engage à fournir au personnel la formation nécessaire
à la réalisation de son travail avec compétence, et
l'opportunité d'apprendre de nouvelles techniques qui lui
permettront de progresser dans le futur dans des fonctions
plus complexes et exigeantes. cette politique entend
encourager le personnel à faire preuve d'initiative et à
assumer des responsabilités à la hauteur de leur compétence.

Article 30 : INVESTISSEMENTS AGRICOLES ET SOCIAUX

Les investissements agricoles et sociaux tels que la
construction des écoles, des hôpitaux, des cantines, de
pêcherie, des champs agricoles, réalisés par -AMZ, en
application de l’article 7 bis de la Loi n° 86-008 du 27
décembre 1986 modifiant et complétant 1’Ordonnance-Loi n° 81-
013 du 2 avril 1981 précitée, le seront en coordination avec
les réalisations dans ces domaines de l'Etat ou des
collectivités locales.

Aïticle 31 : HYGIENE ET SECURITE - PREVOYANCE SOCYALE

AMZ appliquera les dispositions légales en matière de
sécurité, d'hygiène, de santé et de prévoyance sociale.

Elle assurera le bon fonctionnement et l'entretien des
installations prévues à cet effet dans le site du Projet.

Ÿ 1ÿ) F
‘ 7

Article 32

a)

b)

c)

d)

TITRE X : FORCE MAJEURE

ti FORCE MAJEURE

Si une Partie se trouve dans l'impossibilité d'exécuter
totalement ou en partie ses obligations découlant de la
présente Convention, en raison d'un cas de force
majeure tel que défini à l’article 32 (b) ci-dessous
{"Force Majeure*), elle devra immédiatement en notifier
les autres Parties à la présente Convention, en
spécifiant les raisons constituant la “Force Majeure"”.

Aux termes de la présente Convention doivent être
entendus comme cas de Force Majeure tous événements
soudains, imprévisibles, insurmontables indépendants de
la volonté d'une Partie et l'empêchant totalement ou en
partie d'exécuter ses obligations ou occasionnant un
retard important dans l’S##écution desdites obligations,
tels que tremblements de terre, grèves, émeutes,
insurrections, troubles civils, sabotages, faits de
guerre ou conditions imputables à la guerre, y compris
le manque de disponibilité de technologie,
d'équipements ou services. L’intention des Parties est
que le terme Force Majeure reçoive l'interprétation la
plus conforme aux principes et usages du droit
international. |

Dès l'avènement d'un cas de Force Majeure, l'exécution
des obligations affectées sera suspendue pendant la
durée de l'événement de Force Majeure et pour une
période additionnelle suffisante pour permettre à la
Partie affectée, agissant avec toute la diligence
requise, de se replacer dans la même condition qu'avant
l'avènement dudit événement. La durée du délai
résultant ainsi de la Force Majeure serait ajoutée au
délai octroyé aux termes de la présente Convention pour
l'exécution de toute obligation, ainsi qu’à la Durée de
ladite Convention.

Toutefois, il est convenu que ni l'Etat ni AMZ ne peut
invoquer en sa faveur comme constituant un cas de Force
Majeure, un acte ou un agissement ou une quelconque
omission d’agir résultant de son fait.

Page 20

TITRE XI : ARBITRAGE

Article 33 : ARBITRAGE

a)

b}

c)

d)

Tout différend résultant de l'exécution ou de
l'interprétation de la présente Convention sera réglé
à l'amiable. Dans l'hypothèse où les Parties ne
parviendraient pas à règler le différend à l'amiable
dans les soixante (60) jours qui suivent la
notification du litige ou du différend, les Parties
conviennent d'ores et déjà que Le différend sera soumis
à l'arbitrage conformément aux règles d’arbitrage du
Centre International pour le Règlement des Différends
relatifs aux Investissements à Washington D.C., Etats-
Unis d'Amérique (dénommé ci-après "CIRDI"),
conformément à la convention pour le règlement des
différends relatifs aux investissements entre Etats et
ressortissants d'autrePtots, convention à laquelle la
République du Zaïre est Partie. IL est convenu qu'en
raison du contrôle exercé sur les actionnaires et sur
AMZ par les intérêts étrangers, iis seront considérés
comme ressortisants d'un autre Etat au sens de Ja
convention appliquée par CIRDI.

Le lieu d’arbitrage sera Washington, D.C. et les
langues seront le français et l'anglais. Aux fins de
l'arbitrage des différends, le tribunal arbitral se
référera aux dispositions de la présente Convention,
aux lois de la République du Zaïre et aux principes
généraux du droit et notamment ceux applicables par les
tribunaux internationaux dans des différends
similaires.

Chaque Partie aura le droit de désigner un arbitre, et
le troisème arbitre sera désigné de commun accord par
les Parties. À défaut d’un tel accord sur le choix du
troisième : arbitre dans un délai raisonnable, le
troisième arbitre sera alors désigné par le Conseil
d'Administration de CIRDI.

Aux fins de l'arbitrage, les Parties conviennent que
les transactions auxquelles la présente Convention se
rapporte constituent un investissement au sens de
l'article 25, alinéa ler de la Convention de CIRDI. Les
décisions rendues par arbitrage seront exécutoires et
leur application pourra être demandée devant tout
tribunal compétent dans -un pays dont relève l'une
quelconque des Parties. Pour l'application des
dispositions visées ci-dessus, l'Etat renonce à se
prévaloir de toute immunité de juridiction ou
d'exécution.

7) >
2
Page 21

TITRE XII : DISPOSITIONS GENERALES

d

| Article 34 : STABILISATION

L'Etat garantit pendant toute la Durée de la présente
Convention, à AMZ, à ses actionnaires étrangers et, à son ou
ses gestionnaires et à leurs sociétés affiliées, à ses
mandataires sociaux et à ses agents salariés expatriés et
ses bailleurs de fonds et assureurs, la stabilité de la
législation et de la réglementation Zaïroise en vigueur à la
date de la signature de la Convention et notamment dans les
domaines judiciaire, foncier, fiscal et douanier,
commercial, monétaire, du travail et social, des conditions
de séjour, de mouvement et de travail des étrangers, de la
santé, de la protection et de la réglementation minière.

Aucune disposition législative ou réglementaire prenant
effet à une date postérieure #8 la date de la signature de
la Convention ne peut avoir pour conséquence de restreindre
et de diminuer les avantages particuliers ou d'’entraver
l'exercice des droits résultant de la présente Convention.

Article 35 : CONDITIONS D’ACTIVITE COMMERCIALE

AMZ aura le libre choix de ses Fournisseurs, Contractants ou
Sous-traitants et Prestataires, sans aucune condition ou
restriction autres que celles résultant des dispositions de
la législation sur les sociétés commerciales.

Toutefois, elle accordera la préférence aux entreprises et
établissements zaïrois, dans la mesure, où de l'avis de AMZ,
ceux-ci offriront des garanties de qualité, de sécurité et
de délais de livraison, et coûts équivalents à celles
offertes par les entreprises étrangères. |

AMZ pourra, sans restriction, importer les matériels,
machines, équipements, pièces de rechange, matières
consommables et marchandises de toutes sortes, quelle qu’en
soit la provenance, nécessaire à la réalisation et au
fonctionnement du Projet et les faire circuler librement à
l'intérieur du Zaïre, de même que plus spécialement ses
Produits Marchands.

L'Etat garantit que AMZ, ses Actionnaires, Administrateurs,
Prêteurs, Fournisseurs, Contractants, Sous-traitants,
Prestataires et ses Clients de même que son personnel ne
seront soumis à aucune discrimination légale ou de fait à
cet égard.
Page 22

Article 36 : DISPOSITIONS PLUS FAVORABLES

Dans l'éventualité où une législation ou une réglementation
adoptée au Zaïre, postérieurement à la date de la signature
de la Convention prévoierait un régime ou des dispositions
plus favorables que ceux résultant de la présente
Convention, ces régimes ou dispositions seraient
immédiatement applicables de plein droit en Lieu et place de
ceux correspondants de la présente Convention.

Article 37 : LIBRE CIRCULATION

L'Etat s'engage à permettre la libre entrée, la libre
fixation de résidence, la circulation et la libre sortie du
personnel expatrié, ainsi que de leur famille et de leurs
biens et revenus, de ANVIL et AMZ et des autres personnes
morales bénéficiaires de la, présente Convention. Il leur
délivrera, sans restriction et’dans les délais normaux, tous
documents, visas et permis nécessaires à cet effet.

L'Etât assurera la sécurité individuelle de ces personnes,
de leurs biens et revenus, ainsi que de celle des biens de
AMZ et des autres bénéficiaires de la présente Convention.

Article 38 : CONFORMATION PAR AMZ AUX LOIS ET REGLEMENTS

Sous réserve des dispositions particulières de la présente
Convention, AMZ s'engage à respecter la législation et la
réglementation en vigueur au Zaïre. Elle s’engage en
particulier, dans les délais et conditions en vigueur au
Zaïre, à effectuer toutes les démarches et à faire toutes
les déclarations exigées par la Loi Minière.

AMZ fera en sorte que le personnel expatrié et leur famille
se comportent en parfait respect de la règlementation sur
l'entrée et le séjour des étrangers et remplissent
normalement leurs obligations à ce titre.

Article 39 : ACCES DES AGENTS DE L'ADMINISTRATION

AMZ s'engage à accorder et à faciliter aux agents dûment
mandatés de l'Administration, l'accès à ses installations
industrielles, administratives et sociales, aux fins des
examens et vérifications prévues par la loi et la
règlementation, ou par la présente Convention.

AMZ communiquera aux agents susvisés, dans les conditions et
délais réglementaires, les copies des documents nécessaires

et répondra à tous questionnaires et demandes statistiques
prévus par la règlementation, ou par la présente Convention.

74 +
‘ oo

Page 23 |

Article 40 : FORMALITES ET AUTORISATIONS DIVERSES |

L'Etat s'engage, pendant toute la Durée de la présente
Convention, à apporter son aide à AMZ pour l'exécution de
toutes formalités administratives et réglementaires; à faire |
en sorte que AMZ puisse obtenir, dans des conditions et des
délais normaux, tous visas, autorisations administratives et
diverses, dérogations éventuelles, droits miniers, droits |
fonciers, immobiliers et divers, nécessaires au bon
déroulement du Projet ; et plus généralement à faire le
nécessaire pour que AMZ obtienne toutes facilités utiles au |

Projet.
Article 41 : EXTENSION DE LA CONVENTION . |

Noncbstant les dispositions spécifiques de l'Article 17 ci-
dessus, le bénéfice de l’ensemble des droits et avantages
résultant de la présente Câvention est étendu, mutatis |
mutandis, à toutes personnes morales où physiques
participant à la réalisation et à l’exploitation du Projet,
et uniquement pour leurs activités concernant ce Projet. |

En contrepartie, les engagements et obligations résultant de
la présente Convention s'imposent, dans les nênes |
conditions, à ces personnes morales ou physiques, AMZ fera
en sorte qu'’eiles remplissent ces engagements et
satisfassent à ces obligations comme elle l'aurait fait

elle-même.

Article 42 : RETRAIT - RENONCIATION |

L'Etat ne pourra retirer à AMZ le bénéfice des dispositions
de la présente Convention et des droits qui y son
attachés, et l'Etat ne pourra résilier sa Convention, tan
que AMZ, ses Sociétés Affiliées et ses actionnaire:
respecteront les dispositions de la présente Conventio
ainsi que la législation minière qui leur est applicable, e|
sans qu'elles aient été en mesure d'utiliser la procédur
d'arbitrage visée à l'Article 33 ci-dessus. |

Article 42 bis : PROTECTION DE L'ENVIRONNEMENT

ANVIL s'engage à prendre les mesures adéquates, pendant |
Durée de la Convention, pour protéger l'environnement et 1
infrastructures publiques utilisées au-délà de Jl’'us
industriel normal, conformément aux normes et sad
internationalement reconnus dans l’industrie minière, aut
qu’ils peuvent être appliqués au Zaïre et aux lois

vigueur.

T |

TT 2 :
Page 24

Article 43 : DECHEANCE

a) Conformément aux Articles 65 et 66 de la Loi Minière,
l'Etat pourra prononcer la déchéance du tout ou partie
des droits accordés à AMZ, au cas où celle-ci, après
avoir été régulièrement mise en demeure, n'aurait pas
remédié dans les six mois à une inexécution de ses
obligations au titre des droits dont il s’agit, sauf
s’il y à contestation entre AMZ et l'Etat concernant
l'existence d’une infraction et/ou la possiblité d'y
remédier, et sous réserve que AMZ entame la procédure
d'arbitrage prévue à l'Article 33 ci-dessus dans le
délai de six (6) mois suivant la mise en demeure, et
qu’elle en donne notification au Ministre ayant les
mines dans ses attributions, dans le même délai.

b) Après que la sentence bitrale aura été prononcée,
s’il résulte des termes de cette dernière que AMZ doit
exécuter totalement ou partiellement les obligations
ayant fait l'objet du différend, aucune sanction de
déchéance ne pourra être prononcée contre elle pour
autant qu’elle exécute lesdites obligations dans les
dix (10} mois du prononcé de la sentence.

Article 44 : CESSION ET SUBSTITUTION

a) AMZ ne pourra céder tout ou partie des droits et
obligations résultant de la présente Convention sans
autorisation préalable de l'Etat, cette autorisation ne
pourra lui être refusée ou retardée sans motifs
valables.

Toutefois :

- tout actionnaire pourra céder sa participation
dans AMZ en respectant les dispositions des
statuts ;

- tout actionnaire pourra librement céder sa
participation dans AMZ à sa société mère ou à
toute Société Affiliée ;

_ toute cession devra être notifiée à l'Etat par la
partie cédante et se fera en franchise de tous
impôts, droits et taxes, de quelque nature que ce
soit, directs ou indirects et le produit de la
cession pourra être transféré sans aucun
prélèvement.

En cas de cession, le cessionnaire sera tenu d’adhérer

à la présente Convention et bénéficiera de tous les
droits et sera tenu par tous les engagements qui y sont

b}

Page 25

AMZ pourra, sous réserve de l'agrément de 1'Etat qui ne
pourrait être réfusé ou retardé sans motifs valables,
se. substituer toutes filiales créées pour l'exercice de
ses droits et obligations attachés à la présente
Convention. Des dispositions identiques à celles de la
présente Convention leur seront accordées par
conventions particulières.

Pour l'application de l’alinéa précédent, on entend par
filiale de AMZ toute société de droit zaïrois dans
laquelle AMZ détiendra en permanence au moins cinquante
pourcent du capital et pour autant que son activité se
rattache directement ou essentiellement à l'objet
social de AMZ.

Article & : MODIFICATIONS

Les clauses de la présente onvention ne pourront être
modifiées que par un accord écrit des Parties. Tout avenant
ou modification de la présente Convention entrera en vigueur
à la date de sa signature par les Parties.

TITRE XIII : DIVERS

Article 46 : ANNEXES

Les annexes à la présente Convention :

A. Description du Projet DIKULUSHI-KAPULO ;

B. Description des Zones Exclusives des
Recherches ;

en font partie intégrante et leurs dispositions ont
force et effet dans les mêmes conditions que celles de
la présente Convention.

Article 47 : NOTIFICATION © «
Toutes communications, notifications, approbations,

autorisations prévues dans la présente Convention doivent
être faites par lettre recommandée, par porteur, ou fax avec
accusé de réception comme suit :

a)

jusqu'à la constitution de AMZ, toutes notifications
destinées à la société en formation devront être faites
à l'adresse ci-dessous :

AMZ S.A.R.L.
c/o Mitchell & Associates
Building BIC
Sème Etag

e de l’Equateur
asa/Gombe

Page 26

A partir de la constitution de AMZ, toutes
notifications pourront être valablement faites à son
siège social.

b) Toutes notifications à ANVIL MINING NL pourront être
valablement faites à :

ANVIL MINING NL

3 / 9 Colin Street
West Perth

Western Australia 6005
Fax: 61-9-4815642

ou

ANVIL MINING NL
c/o Mitchell & Associates

c) Toutes modifications à l'Etat pourront être valablement
faîtes au :

Ministère des Mines
Building GECAMINES
3ème Niveau
Boulevard du 30 juin
Kinshasa/Gombe

À l'attention de Monsieur le Ministre des Mines

Tout changement d'adresse devra être notifié par écrit sans
délai par une Partie aux autres Parties.

Article 48 : DUREE ET ENTREE EN VIGUEUR

Q

La présente Convention aura une durée de vingt (20) ans à
compter de la date de son entrée en vigueur et elle pourra
être prorogée dans les conditions prévues à l‘’Article 43 de
la Loi Minière. La présente Convention entrera en vigueur
après sa signature par toutes les Parties intéressées, et
après la réalisation de l'ensemble des conditions
suspensives suivantes :

- approbation de la Convention par Décret du Premier
Ministre ; =

- autorisation de fondation de AMZ S.A.R.L. par Décret du
Premier Ministre ;

_- signature de l'Accord avec la Banque du Zaïre relatif
au régime des changes.

Page 27

La Convention cesserait toutefois d'avoir effet si AMZ
S.A.R.L. n'était pas régulièrement constituée dans les six
{6) mois suivant son entrée en vigueur.

Article 49 : LANGUE DU CONTRAT ET SYSTEME DE MESURES

a) Le texte officiel de la Convention est redigé en langue
française qui fera foi en cas de désaccord à soumettre
à l'arbitrage.

b) Toute traduction de la Convention dans une autre langue
est faite dans le but exclusif d'en faciliter
l'application. En cas de contradiction entre le texte
français et le texte d'une autre langue, le texte
français prévaudra.

c) Tous les rapports et autres documents établis ou à
établir en application && la Convention doivent être
rédigés en langue française.

d) Le système de mesures applicable est le système
métrique.

Article 50: TITRES
Les titres et les sous-titres de la présente Convention sont
uniquement employés pour le besoin de convenance ou de
référence.

Article 51 : INTEGRALITE DE LA CONVENTION

La présente Convention contient et renferme l'intégralité
des Accords intervenus entre les Parties relativement au
Projet. Elle remplace tous les engagements ou conventions
explicites ou implicites existants antérieurement entre les
Parties.

Article 52 : MESURES D'EXECUTION

Les documents ci-après mentionnés :

_- les Statuts de AMZ S.A.R.L.;
_ l'Accord avec la Banque du Zaïre relatif au régime
des changes ;

constituent les mesures d'exécution de la présente
Convention.
Page 28

ention en huit
41997.

EN FOI DE OÏ, les PARTIES ont signé la Cgnv
exemplaires originaux à Kinshasa, le husafe ass à

POUR LA REPUBLIQUE DU ZAIRE

Mr. Denis fabiana-Ngansia
Ministre du Plan et de la
ction Nationale

co Banguli N’Sambwe
re des Finances

Recon:

“premier Ministre,
éxe des Mines
‘Ordre National du Léopard

fier de 1

>
D
LT

CAS
NS" POUR ANVIL MINING NL

S
Mr. William Stuart Turner
Directeur Général

HS Tane ee
TAN

